—Appeal by the de*856fendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered February 19, 2008, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s Allen charge (see Allen v United States, 164 US 492 [1896]) was improper is unpreserved for appellate review (see CPL 470.05 [2]; People v Franklin, 54 AD3d 964 [2008]). In any event, contrary to the defendant’s contention, the charge, on the whole, was balanced and neutral (see People v McKenzie, 48 AD3d 594, 595 [2008]; People v Kendrick, 256 AD2d 420, 421 [1998]). The court’s instructions were directed at the jurors in general, and “did not urge that a dissenting juror abandon his or her own conviction, attempt to coerce or compel the jury to reach a particular verdict, or shame the jury into reaching a verdict” (People v McKenzie, 48 AD3d at 595; see People v Gonzales, 281 AD2d 432 [2001]; People v Perdomo, 204 AD2d 358 [1994]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Covello, J.P., Santucci, Miller and Eng, JJ., concur.